DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6-13, 18-22, 25, 26, 28, 29, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kienle (US 2019/0226107 A1) in view of Shih et al (US 2006/0213780 A1).
As to claims 1, 6-8, and 15, Kienle discloses a composition for the electrolytic deposition of cobalt and configured for filling submicron features of a semiconductor base structure, the composition comprising: 
	a source of cobalt ions ([0080]-[0082]); 
	an acetylenic suppressor compound wherein the acetylenic suppressor compound is an acetylenic compound having a terminal triple bond (“additive” referred throughout, Abstract), which is ethyoxylated propargyl alcohol (specific example 5 as required by instant claims 6 and 7, which is a reaction products from the compounds of instant claim 38 - ) 
	a buffering agent ([0085] which is boric acid as required by instant claim 8); and 
	a uniformity enhancer ([0073]-[0078] describe the use of additive, any of which may be interested to be uniformity enhancers); 
	wherein the composition does not contain an accelerator (Kienle is silent as to accelerators thus considered to not contain any as such); 
	wherein the composition has a concentration of divalent sulfur compounds of less than 1 mg/l (Kienle is silent as to divalent sulfur compounds thus considered to not contain any as such); 
	Kienle fails to explicitly disclose an aminic polyol compound, particularly the specific ones listed in claims 15.
	Shih discloses use of amine based copolymers of ethyelene oxide and propylene oxide (Abstract) from ethyelene diamine ([0018]). Shih discloses the amine based EO-PO copolymer is used provide suppression to prevent premature closing of a gap and trapping of voids while maintaining solubility in the plating bath ([0016]). Shih discloses the copolymer allows for improved bottom up filling and uniform wetting of the electrolyte bath solution to provide a deposit free of voids and pits suitable for high aspect ratio gap filling ([0028]). Shih further disclose the suppressor interacts with the seed layer affecting the wettability of the solution with the seed layer ([0004]-[0005]).
	Kienle and Shih are of analogous art because they are of the same field of endeavor of electroplating into high aspect ratio gaps.
	Thus, it would have been obvious to one of ordinary skill in the art to have used the amine-EO/PO copolymer of Shih as the uniformity enhancer in the electroplating bath of Kienle because it allows for improved wetting of the seed layer and thus encourages a void free deposit by preventing premature closing of the gap, where the uniformity enhancer as instantly claimed promotes seam free and void free deposits, i.e. the same result disclosed by the amine-EO/PO copolymer of Shih.

As to claim 2, Kienle does not disclose the use of reducing agents and therefore satisfies the claimed limitation of “wherein the electrolytic composition is free of any functional concentration of reducing agents”.

As to claims 9 and 10, Kienle discloses wherein the pH is between 1-5 and “about 2.5- about 3.5) ([0084] “2 to 4”).
As to claims 11, Kienle, as modified by Shih, discloses between about 1 and about 50 g/L cobalt ions ([0082] converted from molarity which overlaps the instantly range); between about 1 and about 100 mg/L of a suppressor compound (]0072] converted from ppm  and overlaps the instantly claimed range); between about 5 and about 50 g/L of a buffering agent ([0084]-[0085] with specific example 3 [0110] which falls within the instantly claimed range); and the amount of the aminic polyol of 100-300 ppm ([0021] Shih) and the balance substantially water (See specific example 3). Each of the identified ranges overlap or fall withinthe instantly claimed range and thus are prima facie obvious –see MPEP 2144.05 I.

As to claims 12, Kienle discloses between about 5 and about 10 g/L cobalt ions ([0082] converted from molarity which overlaps the instantly range); between about 15 and about 65 mg/L of a suppressor compound (]0072] converted from ppm  and overlaps the instantly claimed range); between about 15 and about 40 g/L of a buffering agent ([0084]-[0085] with specific example 3 [0110] which falls within the instantly claimed range); ); and the amount of the aminic polyol of 100-300 ppm ([0021] Shih) and the balance substantially water (See specific example 3). Each of the identified ranges overlap the instantly claimed range and thus are prima facie obvious –see MPEP 2144.05 I.

As to claim 13, Kienle wherein the electrolytic composition is free of copper ions (i.e. these ions are not present in the composition of Kienle) and therefore satisfies the phrase ‘comprising less than about 20 ppb copper ions’

As to claims 18, 21, 22, and 24, Kienle discloses a method for electroplating a cobalt deposit onto a semiconductor base structure, wherein the semiconductor base structure comprises a metallizing substrate comprising submicron-sized electrical interconnect features, the method comprising the steps of 
	a) contacting the metallizing substrate with an electrolytic composition comprising: 
	a source of cobalt ions ([0080]-[0082]); 
	an acetylenic suppressor compound wherein the acetylenic suppressor compound is an acetylenic compound having a terminal triple bond (“additive” referred throughout, Abstract), which is ethyoxylated propargyl alcohol (specific example 5 as required by instant claims 21 and 22, which is a reaction products from the compounds of instant claim 38 - )	a buffering agent ([0085] which is boric acid as required by instant claim 8); and 
	a uniformity enhancer ([0073]-[0078] describe the use of additive, any of which may be interested to be uniformity enhancers); 
	wherein the composition does not contain an accelerator (Kienle is silent as to accelerators thus considered to not contain any as such); 
	wherein the composition has a concentration of divalent sulfur compounds of less than 1 mg/l (Kienle is silent as to divalent sulfur compounds thus considered to not contain any as such); 
	b) supplying electrical current to the electrolytic composition to deposit cobalt onto the semiconductor base structure and superfill the submicron-sized electrical interconnect features with cobalt by bottom-up deposition ([0093]), wherein the cobalt deposit is seam-free in the submicron-sized electrical interconnect features, (Abstract, [0024], Fig. 4 showing uniformity and smooth morphology).
	wherein the cobalt deposit has total impurities of C, O, N, Cl and S less than 5000 ppm by weight in deposit. (Kienle is silent as to inpurities thus the composition as claimed is considered to meet said language as evidenced by Facchini. Facchini is herein cited as evidence for disclosing that unavoidable impurities such as C and O of organic additives typically amount to < 1% of the metallic cobalt deposit [0071].  Further, Doubina teaches that suppressors are not significantly incorporated into the deposited film [0041].  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972)).
	Kienle fails to explicitly disclose an aminic polyol compound, particularly the specific ones listed in claims 24.
	Shih discloses use of amine based copolymers of ethyelene oxide and propylene oxide (Abstract) from ethyelene diamine ([0018]). Shih discloses the amine based EO-PO copolymer is used provide suppression to prevent premature closing of a gap and trapping of voids while maintaining solubility in the plating bath ([0016]). Shih discloses the copolymer allows for improved bottom up filling and uniform wetting of the electrolyte bath solution to provide a deposit free of voids and pits suitable for high aspect ratio gap filling ([0028]). Shih further disclose the suppressor interacts with the seed layer affecting the wettability of the solution with the seed layer ([0004]-[0005]).
	Kienle and Shih are of analogous art because they are of the same field of endeavor of electroplating into high aspect ratio gaps.
	Thus, it would have been obvious to one of ordinary skill in the art to have used the amine-EO/PO copolymer of Shih as the uniformity enhancer in the electroplating bath of Kienle because it allows for improved wetting of the seed layer and thus encourages a void free deposit by preventing premature closing of the gap, where the uniformity enhancer as instantly claimed promotes seam free and void free deposits, i.e. the same result disclosed by the amine-EO/PO copolymer of Shih.

As to claim 19, Kienle does not disclose the use of reducing agents and therefore satisfies the claimed limitation of “wherein the electrolytic composition is free of any functional concentration of reducing agents”.

As to claim 20, Kienle wherein the electrolytic composition is free of copper ions (i.e. these ions are not present in the composition of Kienle) and therefore satisfies the phrase ‘comprising less than about 20 ppb copper ions’.

As to claims 25 and 26, Kienle discloses wherein the pH is between 1-5 and “about 2.5- about 3.5) ([0084] “2 to 4”).

As to claims 28 and 29, Kienle discloses wherein the bottom-up deposition proceeds at a rate of growth in a vertical direction towards an entry to the submicron-sized electrical interconnect features which is greater than a rate of growth in a horizontal direction perpendicular to the vertical direction ([0093] by definition of bottom-up filling, via suppressing sidewall, i.e. horizontal growth – [0098]).
As to claims 31 and 32, Kienle discloses wherein the entry dimension of the feature is less than 50 nm ([0091]), with aspect ratio of more than 4 ([0091]).

As to claim 33, Kienle discloses aspect ratios greater than 4:1 ([0091] i.e. 4 to infinity) which overlaps the instantly claimed range of “greater than about 15:1” (i.e. 15 to infinity) and thus prima obvious. See MPEP 2144.05 I.

Claims 3 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kienle, as modified by Shih, as applied to claim 1 and 18, respectively, in further view of Kelly et al. (US 2011/0163449) OR Herbert et al (US 5,221,458).
As to claims 3 and 27, Kienle, as modified by Shih, discloses using a stress reducer ([0074] Kienle) but fails to explicitly disclose the composition comprising saccharin. 
	Kelly discloses a cobalt electroplating composition comprising saccharin as a deposition-inhibiting additive [0052].  Kelly teaches that saccharin inhibits deposition of the cobalt layer along a wall of the contact opening [0053].  Kelly teaches that saccharin may be present in an amount of 0.5 to 2 g/L [0053].  The cobalt deposition of Kelly provides a contact via which is in electrical conductive communication with a region of a semiconductor element (abstract).
	Herbert further explicitly recites use of saccharin as a stress reducer a concentration of 0-2 g/L (col. 8 lines 37-60) for use with cobalt electroplating (col. 6 lines 10-15).
	It would have been obvious to one of ordinary skill in the art before the invention was files  to use a specific stress reducer such as saccharin in the amounts as taught by in the composition of Kienle, as modified by Shih, because it inhibits deposition along a contact via wall to produce a superfilled via [0034] and using a recognized stress reducer in appropriate amounts suitable for the intended purposes of providing stress relief in deposits (Herbert cited above, See MPEP 2144.07)


Claims 16, 17, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over over Kienle, as modified by Shih, as applied to claims 1 and 18, in further view of Passal (US 3,969,399).
As to claims 16, 17, 34, and 35, over Kienle, as modified by Shih, fails to explicitly disclose a depolarizing compound as instantly claimed.
	Passall discloses use of depolarizing compounds (“secondary auxiliary brightener” in patent) particularly sodium propargyl sulfonate (col. 3 line 4) for use in cobalt electroplating baths (Abstract among other passages).	
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a depolarizing compound such as sodium propargyl sulfonate as taught by Passal in the electroplating bath of over Kienle, as modified by Shih, because they prevent pitting by acting as hydrogen acceptors, and condition the cathode surface by catalytic poisoning to reduce the consumption of cooperating additives (col. 3 lines 35 – col. 4 line 5).

Claims 30 is rejected under 35 U.S.C. 103 as unpatentable over Kienle, as modified by Shih, or, in the alternative, as obvious over Kienle, as modified by Shih, in view of Passal (US 3,969,399).
As to claim 30, Kienle, as modified by Shih, discloses the claimed method steps and materials as claimed therefore an internal tensile stress as claimed would necessarily be present. See MPEP 2112 III.
	Alternatively, Passal further discloses minimizing the tensile stress in the deposit (col. 3 lines 29-30, col. 8 lines 15-16).
	Thus, it would have been obvious to one of ordinary skill in the art to minimize the stress of the deposit as taught by Passal in the method of Kienle, as modified by Shih, because stress minimization is desirable property of the electrodeposits depending on the application of the electroplating solution.


Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 36 allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795